 


110 HR 3716 IH: Safe Toys for Kids Act
U.S. House of Representatives
2007-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3716 
IN THE HOUSE OF REPRESENTATIVES 
 
October 1, 2007 
Mr. Walsh of New York introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Consumer Product Safety Act to require independent safety certification of children’s products, to increase the Consumer Product Safety Commission’s inspection capability for imported products, and to prohibit hazardous imports based on manufacturing site, and for other purposes. 
 
 
1.Short title This Act may be cited as the Safe Toys for Kids Act. 
2.Purpose The purpose of this Act and the amendments made by this Act is to prevent the introduction of dangerous toys and other products used by children into the marketplace by requiring independent third-party testing and certification that toys and other products intended for use by children comply with consumer product safety standards and rules before they enter the interstate stream of commerce. 
3.Certification of compliance of children’s products with consumer product safety rules 
(a)Expansion of Certification RequirementSubsection (a) of section 14 of the Consumer Product Safety Act (15 U.S.C. 2063) is amended— 
(1)by redesignating paragraph (2) as paragraph (5); 
(2)in paragraph (1)— 
(A)by striking Every manufacturer and inserting Except as provided in paragraph (2), every manufacturer; and 
(B)by designating the second and third sentences as paragraphs (3) and (4), respectively, and indenting the margin of such paragraphs, as so designated, 2 ems from the left margin; 
(3)by inserting after paragraph (1) the following: 
 
(2)Every manufacturer of a children’s product (and the private labeler of such product if it bears a private label) which is subject to a consumer product safety standard under this Act or a rule under this or any other Act administered by the Commission declaring a consumer product a banned hazardous product shall issue a certificate which shall certify that such product conforms to such consumer product safety standard or is not a banned hazardous product under such rule, and shall specify such consumer product safety standard or such rule.; 
(4)in paragraph (3), as redesignated by paragraph (2)(B), by striking Such certificate shall and inserting A certificate required under this subsection shall; and 
(5)in paragraph (5), as redesignated by paragraph (1)— 
(A)by striking required by paragraph (1) of this subsection and inserting required by paragraph (1) or (2) (as the case may be); and 
(B)by striking requirement under paragraph (1) and inserting requirement under paragraph (1) or (2) (as the case may be). 
(b)Third-Party Certification RequiredSubsection 14(b) of the Consumer Product Safety Act (15 U.S.C. 2063(b)) is amended— 
(1)by striking The Commission may and inserting (1) The Commission may; 
(2)by designating the second sentence as paragraph (2) and indenting the margin of such paragraph, as so designated, 2 ems from the left margin; 
(3)in paragraph (2), as so designated, by striking Any test or and inserting Except as provided in paragraph (3), any test or; and 
(4)by adding at the end the following: 
 
(3)In the case of a children’s product, any test or testing program on the basis of which a certificate is issued under subsection (a)(2) shall be conducted by a nongovernmental independent third party qualified to perform such tests or testing programs.. 
(c)Definition of Children’s Products and Independent Third PartySection 14 of the Consumer Product Safety Act (15 U.S.C. 2063) is amended by adding at the end the following: 
 
(d)DefinitionsIn this section: 
(1)Children’s productThe term children’s product means a toy or other article intended for use by a child under 60 months of age that is introduced into the interstate stream of commerce. In determining whether a toy or article is intended for use by a child under 60 months of age, the following factors shall be considered: 
(A)A statement by a manufacturer about the intended use of such toy or article, including a label on such toy or article, if such statement is reasonable. 
(B)The context and manner of the advertising, promotion, and marketing associated with the toy or article. 
(C)Whether the toy or article is commonly recognized by consumers as being intended for use by a child under 60 months of age. 
(D)The Age Determination Guideline issued by the Consumer Product Safety Commission in September 2002 and any subsequent version of such Guideline. 
(2)Independent third partyThe term independent third party, with respect to a testing entity, means an independent testing entity that is physically separate from any manufacturer or private labeler whose product will be tested by such entity, and is not owned, managed, controlled, or directed by such manufacturer or private labeler.. 
(d)Label and CertificationNot later than 180 days after the date of the enactment of this Act, the Consumer Product Safety Commission shall prescribe a rule in accordance with subsection (c) of section 14 of the Consumer Product Safety Act (15 U.S.C. 2063) for children’s products described in subsection (d)(1) of such section, as added by subsection (c) of this section. 
(e)Website listing of certified productsThe Consumer Product Safety Commission shall post and maintain current in a clear and conspicuous location on its Internet website a list of all children’s products for which certificates have been issued under section 14(a)(2) of the Consumer Product Safety Act (15 U.S.C. 2063). 
4.Prohibition on imports of children’s products without third-party testing certification Section 17(a) of the Consumer Product Safety Act (15 U.S.C. 2066) is amended— 
(1)in paragraph (4), by striking or at the end; 
(2)in paragraph (5), by striking the period at the end and inserting a semicolon and or; and 
(3)by adding at the end the following: 
 
(6)is a children’s product, as that term is defined in section 14(d), that is not accompanied by a certificate from a third-party verification entity required by section 14(a)(2).. 
5.Prohibited imports based on manufacturing siteSection 17 of the Consumer Product Safety Commission (15 U.S.C. 2066) is amended— 
(1)in subsection (a)— 
(A)in paragraph (4), by striking or; 
(B)in paragraph (5), by striking the period and inserting ; or; and 
(C)by adding at the end the following: 
 
(6)is a product that was manufactured in a facility that the Commission has designated under subsection (i) a banned manufacturing site. ; and 
(2)by adding at the end the following: 
 
(i) 
(1)The Commission may, by rule, designate as a banned manufacturing site any factory, warehouse, or other facility in which consumer products are manufactured, if the Commission determines— 
(A)such factory, warehouse, or other facility has regularly produced consumer products which fail to comply with any applicable consumer product safety standard; or 
(B)upon inspection by the Commission, that such factory, warehouse, or other facility engages in acts or practices which are likely to result in the production of imminently hazardous consumer products. 
(2)The designation under paragraph (1) shall be for such period of time as the Commission shall determine. 
(3)The Commission shall post in a clear and conspicuous location on its Internet website— 
(A)the names and location of each factory, warehouse, or other facility that the Commission designates a banned manufacturing site; and 
(B)the names of all products produced at each factory, warehouse, or other facility.. 
6.Authorization of appropriations for CPSC 
(a)Authorization of AppropriationsSection 32(a) of the Consumer Product Safety Commission (15 U.S.C. 2081(a)) is amended by striking , not to exceed and all that follows through paragraph (2) and inserting such sums as may be necessary. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)the Consumer Product Safety Commission should have at least 1 full-time inspector at each port of entry to the United States; 
(2)that such inspectors should work closely with Customs officials and other Federal officials who monitor imported products; and 
(3)that sufficient amounts should be appropriated to the Commission to enable the Commission to increase the number of full time inspectors to at least 340. 
 
